DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 22 Jun 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 21 Oct 2021 and 11 Nov 2021 have been entered.
 
Amendments Received
Amendments to the claims were received on 21 Oct 2021, and were entered on 11 Nov 2021 with the filing of an RCE.

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is directed to insulin as an antigen, whereas previously-presented claims were directed to RF and CCP as antigens.  Insulin is structurally distinct from both RF and CCP, and the species are mutually exclusive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Cancelled: 3 and 5–19
Withdrawn: 22
Examined herein: 1, 2, 4, 20 and 21

Priority
Claim 1 is not fully supported by the disclosure of 11/632746, because the '746 application does not teach immunoassays of anti-RF immunoglobulins, or of anti-CCP immunoglobulins.  The instant claims are therefore examined as though they had an effective filing date of 15 Mar 2013, the filing date of the instant application.

Claim Rejections - 35 USC § 112(d)/(pre-AIA ) Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which 
Analogously, claim 1 also recites "a human anti-cyclic citrullinated peptide-IgA antibody that binds to a second antigen", so claim 21 does not further limit the scope of this claim.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamont, et al. (WO 03/031976; previously cited); Piasio, et al. (US 4,098,876; previously cited); and Walsh, et al. (US 2009/0265116).
The rejection of claims 1, 2 and 4 is maintained verbatim from the previous Office action.  Newly-presented claims 20 and 21 have been added to this rejection.

a.	"contacting the sample with a device that comprises one or more first reaction sites which comprise a first ligand having affinity for the first analyte, and a series of second reaction sites each comprising different known concentrations of an immobilised second analyte" (p. 2, ll. 16–19); "the first and second analytes may be the same" (p. 2, ll. 28–29); the device comprising:
i.	"array of discrete first reaction sites, each reaction site comprising an immobilised first … molecule that has affinity for the first analyte" (p. 2, ll. 8–9); the analyte may itself be an antibody (p. 4, ll. 22–23)
ii–vi.	the device can also comprise other arrays with capture antibodies for a different analyte antibody (e.g. p. 7, ll. 3–9)
vii.	"series of second reaction sites with different known concentrations of [the] second analyte" (p. 2, ll. 9–10); again, the "second analyte" may be an antibody, and may be the same antibody captured by the capture antibodies of the first array
viii.	again, the device can also comprise other arrays with quantitative standards for a different analyte antibody (e.g. p. 7, ll. 3–9)
the device is designed such that "each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17); "placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample … allows all reactions to be initiated together" (p. 3, ll. 8–11), which necessitates that they be exposed to the sample solution simultaneously
loc. cit.), but in the case where the analyte in the sample and the immobilized analyte in the calibration spots on the array are the same analyte, then the second and third ligands are in fact the same ligand; Lamont shows that the measurements are obtained from photomicrographs of the entire array (e.g. Figs. 1–4), so all measurements are obtained "simultaneously" (cf. p. 1, ll. 21–26)
c.	"measurement of the third ligand is used to establish a calibration curve …"
d.	"… used to determine the amount of first analyte present in the sample" (p. 2, l. 27); again, placing arrays for other analytes on the same device necessitates repeating the quantification steps for each analyte (e.g. p. 7, ll. 14–17)
e.	"each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17) and "placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample, reduces the need for separate supports and allows all reactions to be initiated together" (p. 3, ll. 8–11)
f.	 "removing any unbound second and third ligands" (p. 2, l. 24), which suggests that the labeled ligands are present in excess relative to the analytes to which they bind
Lamont teaches a "forward sandwich" immunoassay in which the assay device is incubated with the sample, then washed, then incubated with the labeled antibodies; the instant claims are directed to a "reverse sandwich" immunoassay in which the sample is incubated with labeled antibodies, then the sample of labeled analytes is incubated with the assay device.
sic] and time consuming intermediate wash step is eliminated" (2:50–54), and that the reverse sandwich immunoassay is otherwise a straightforward replacement for a forward sandwich immunoassay (3:14–45).
Lamont teaches that multiplex detection is advantageous and that it can be accomplished using a labeled antibody specific for each antigen.  Neither the labeled antibodies nor the capture antibodies on the substrate will cross-react with each other or other analytes.  So the combination of Lamont and Piasio suggests that a microarray reverse sandwich immunoassay can advantageously be performed by adding labeled antibodies for each antigen to the sample solution at the same time, thereby forming multiple labeled analytes in the same detection mixture that can be incubated with the capture antibodies on the substrate and detected simultaneously.
Lamont teaches that the calibration standards can include human IgM antibody (p. 5, ll. 31–32) and human IgG antibody (p. 6, ll. 11–12).  Neither Lamont nor Piasio teaches the specific antibodies of anti-RF IgA, IgG and IgM, or anti-CCP IgA or IgM.  Neither Lamont nor Piasio teaches capture spots with rheumatoid factor and cyclic citrullinated peptide.
Walsh teaches "methods for predicting the likelihood of development of rheumatoid arthritis for individuals that present with recent-onset undifferentiated arthritis" (Abstract).  "According to the e.g., IgG1, IgG2, IgG3 and IgG4), IgA and IgM" (0045).  "In yet another embodiment, the additional clinical marker includes Rheumatoid Factor (RF) autoantibodies" (0047).  "Rheumatoid Factor (RF) autoantibodies are usually antibodies of the IgM class, although other isotypes may also be determined (e.g. IgG, IgA)" (0047).  Hence, Walsh teaches that a diagnostic assay for rheumatoid arthritis may include assaying for anti-RF and anti-CCP antibodies, and specifically the IgA, IgG and IgM isotypes of both these antigens.  Walsh teaches that "antibodies can be detected via any suitable methods known or later developed, e.g., enzyme-linked immunosorbent assay (ELISA), … etc." (0054).
The immunoassay device of Lamont and Piasio can be used to perform the rheumatoid arthritis diagnostic assay of Walsh.  To detect anti-CCP immunoglobulins, the first capture antigen should be cyclic citrullinated peptide; the corresponding calibration standards should be the anti-CCP immunoglobulins themselves, including anti-CCP IgA, anti-CCP IgG and anti-CCP IgM.  To detect anti-RF immunoglobulins, the second capture antigen should be rheumatoid factor; the corresponding calibration standards should be the anti-RF immunoglobulins themselves, including anti-RF IgA, anti-RF IgG and anti-RF IgM.  Hence, using the assay device of Lamont and Piasio to diagnose rheumatoid arthritis as taught by Walsh results in the claimed invention.

With respect to claim 4, Lamont, Piasio and Walsh all teach that the sample is a biological sample.
With respect to claim 20, the anti-RF antibodies taught by Walsh (0047) necessarily have RF as their antigen.
With respect to claim 21, the anti-CCP antibodies taught by Walsh (0043–0045) necessarily have CCP as their antigen.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, one of ordinary skill in the art would have been motivated to use a reverse sandwich immunoassay with the device of Lamont, instead of a forward sandwich immunoassay, because Piasio teaches that a reverse sandwich immunoassay is more sensitive and advantageously eliminates a tedious washing step.  Given that Piasio teaches that the reverse assay is a straightforward replacement for the forward assay, said practitioner would have readily predicted that the modification would successfully result in an assay as described.
Said practitioner also would have been motivated to use the assay system of Lamont and Piasio to predict an individual's risk of rheumatoid arthritis, as taught by Walsh, because the immunoassay system of Lamont and Piasio is a simple, integrated, accurate, single-step immunoassay.  Given that the system of Lamont and Piasio can be adapted to any kind of immunoassay, and that Walsh teaches that the rheumatoid arthritis prediction can be made using any kind of immunoassay, said practitioner would have readily predicted that the combination would successfully result in a method of using an immunoassay device as described, including calibration spots with anti-RF and anti-CCP prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 29 Oct 2021, Applicant asserts that "Lamont, Piasio, and Walsh, alone or in combination, do not teach or suggest" "a first capture matrix comprising a plurality of first capture spots, each of the first sports comprising a predetermined amount of rheumatoid factor" (p. 7).
This assertion is false.  As explained above, this limitation necessarily results from using the assay device of Lamont and Piasio to quantify the analytes taught by Walsh.  Lamont teaches an "array of discrete first reaction sites, each reaction site comprising an immobilised first … molecule that has affinity for the first analyte" (p. 2, ll. 8–9).  Walsh teaches quantifying anti-RF and anti-CCP antibodies.  When the analyte of the device Lamont is an anti-RF antibody, as taught by Walsh, then "the molecule that has affinity for the first analyte" is RF.  Likewise, to capture anti-CCP antibodies, then the molecule that has affinity for anti-CCP antibodies is CCP.  The contested limitation therefore necessarily results from the combined teachings of the three references.
Applicant further asserts that the combination of Lamont, Piasio and Walsh does not teach "a first calibration matrix" as claimed (p. 8).
Again, this argument is unpersuasive because Applicant analyzes the teachings of the references separately and independently.  "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references" (MPEP 2145 § IV).  The examiner has explained how the combined teachings of the references result in the claimed invention, and Applicant has not rebutted this explanation or any of the factual findings supporting it.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631